DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to India Patent Application 201941002499 filed 1/21/2019 and the claims in the instant application are granted a priority date of 1/21/2019
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that of obtaining data, calculating a value and comparing the value to a threshold or another value and making a determination as a result covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kelmenson et al. US2014/0222821
	Regarding claim 10, Kelmenson teaches: A non-transitory machine-readable medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to: (Kelmenson see paragraphs 0057 0058 tangible computer readable medium storing instructions connected to computer to perform steps)
obtain, by a storage system, a candidate community and a neighbor set for the candidate community, the neighbor set including zero or more stable communities; 
determine, by the storage system, a quantity of stable communities included in the neighbor set; and (Kelmenson see paragraphs 0014 0017 0026 0046 groups of users to be determined whether it should be categorized with previously already categorized groups by malicious content or shared interest. Groups to be categorized or still to be determined reads on candidate community, previously already determined or categorized groups reads on stable communities)
in response to a determination that the neighbor set includes a plurality of stable communities: 
calculate an entropy value based on the candidate community and the neighbor set; 
determine that the entropy value is greater than a threshold; and 
resolve the candidate community as being a new stable community in response to determining that the entropy value is greater than the threshold. (Kelmenson see paragraphs 0015 0020 0046 0049 determining whether potential malicious groups are categorized with previously determined malicious groups includes determining a value for each group if value for the group is above a certain threshold)
Regarding claim 11, Kelmenson teaches: further comprising machine executable code which causes the machine to: remove the candidate community from a set of candidate communities (Kelmenson see paragraphs 0022 filter elimination potential malicious groups)
Regarding claim 12, Kelmenson teaches: further comprising machine executable code which causes the machine to: resolve, based on a distance between the candidate community and each stable community included in the neighbor set, the candidate community as being a new stable community. (Kelmenson see paragraphs 0015 0026 0046 0049 determining whether potential groups are categorized with previously determined groups includes keyword associations, event interactions, content retrieved, signal of affiliation with similar concept, where keyword associations, event interactions, content retrieved, signal of affiliation with similar concept reads on distance)
Regarding claim 13, Kelmenson teaches: further comprising machine executable code which causes the machine to: resolve, based on a distance between the candidate community and each stable community included in the neighbor set, the candidate community as being part of a matching stable community. (Kelmenson see paragraphs 0015 0026 0046 0049 determining whether potential groups are categorized with previously determined groups includes keyword associations, event interactions, content retrieved, signal of affiliation with similar concept, where keyword associations, event interactions, content retrieved, signal of affiliation with similar concept reads on distance)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, and 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kelmenson et al. US2014/0222821 in view of Petersen US2012/0046995 in view of Ancin et al. US2011/0087669
Regarding claim 1, Kelmenson teaches: obtaining, by a storage system, a candidate community and a neighbor set for the candidate community, the neighbor set including zero or more stable communities; and (Kelmenson see paragraphs 0014 0017 0026 0046 groups of users to be determined whether it should be categorized with previously already categorized groups by malicious content or shared interest. Groups to be categorized or still to be determined reads on candidate community, previously already determined or categorized groups reads on stable communities)

resolving, by the storage system, the candidate community as being part of a matching stable community (Kelmenson see paragraphs 0046 0049 determination of groups being malicious and adding that group to already confirmed malicious groups)
Kelmenson does not distinctly disclose: calculating a hash value of the candidate community; 
calculating a hash value of one or more stable communities included in the neighbor set; 
determining that the hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set; and 
candidate community as being part of a matching stable community in response to determining that the hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set
However, Petersen teaches: calculating a hash value of the candidate community; (Peterson see paragraph 0024 hash calculated for first user group)
calculating a hash value of one or more stable communities included in the neighbor set; (Peterson see paragraph 0025 hash calculated for second user group)
determining that the hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set; and (Peterson see paragraph 0026 comparing hash values of first group with second group do determine degree of matching hash values)
Kelmenson to include matching has values between groups as taught by Petersen for the predictable result of using hash values to group different groups of users.
Further, the combination of Kelmenson and Petersen does not appear to distinctly disclose: candidate community as being part of a matching stable community in response to determining that the hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set 
However, Ancin teaches: candidate community as being part of a matching stable community in response to determining that the hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set (Ancin see paragraph 0058 0059 hash for document matches composite hash of previously analyzed document then the document is added to the one of the groups of documents. This concept combined with Kelmenson’s teachings of social network groups reads on this limitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson as modified to include adding a document to a list based on matching hashes as taught by Ancin for the predictable result of using this method to add a group to an already categorized group. 
	Regarding claim 2, Kelmenson as modified teaches: removing the candidate community from a set of candidate communities.  (Kelmenson see paragraphs 0022 filter elimination potential malicious groups)
Regarding claim 3, Kelmenson as modified teaches: calculating an entropy value based on the candidate community and the neighbor set in response to a determination that the neighbor set includes a plurality of stable communities. (Kelmenson see paragraphs 0015 0020 0046 0049 determining whether potential malicious groups are categorized with previously determined malicious groups includes determining a value for each group)
	Regarding claim 4, Kelmenson as modified teaches: resolving the candidate community as being a new stable community in response to a determination that an entropy value is greater than a threshold, the entropy value being based on the candidate community and the neighbor set.  (Kelmenson see paragraphs 0015 0020 0046 0049 determining whether potential malicious groups are categorized with previously determined malicious groups includes determining a value for each group if value for the group is above a certain threshold)
Regarding claim 5, Kelmenson as modified teaches: resolving, based on a distance between the candidate community and each stable community included in the neighbor set, the candidate community as being a new stable community.  (Kelmenson see paragraphs 0015 0026 0046 0049 determining whether potential groups are categorized with previously determined groups includes keyword associations, event interactions, content retrieved, signal of affiliation with similar concept, where keyword associations, event interactions, content retrieved, signal of affiliation with similar concept reads on distance)
Regarding claim 6, Kelmenson as modified teaches: resolving, based on a distance between the candidate community and each stable community included in the neighbor set, the candidate community as being part of a matching stable community.  (Kelmenson see paragraphs 0015 0026 0046 0049 determining whether potential groups are categorized with previously determined groups includes keyword associations, event interactions, content retrieved, signal of affiliation with similar concept, where keyword associations, event interactions, content retrieved, signal of affiliation with similar concept reads on distance)
Regarding claim 8, Kelmenson as modified teaches: wherein calculating the hash value of the candidate community includes applying a hash function on a user string of the candidate community.  (Peterson see paragraph 0024 hash calculated for first user group based on permutation of users within the group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include matching has values between groups as taught by Petersen for the predictable result of using hash values to group different groups of users.
Regarding claim 9, Kelmenson as modified teaches: wherein calculating a first hash value of a stable community includes applying a hash function on a user string of the stable community.  (Peterson see paragraph 0024 hash calculated for second user group based on permutation of users within the group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include matching has values between groups as taught by Petersen for the predictable result of using hash values to group different groups of users.
Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kelmenson et al. US2014/0222821 in view of Petersen US2012/0046995 in view of Ancin et al. US2011/0087669 in view of Chang et al. US9361627
	Regarding claim 7, Kelmenson as modified does not teach: computing a distance between the candidate community and each stable community included in the neighbor set in response to a determination that an entropy value is not greater than a threshold, the entropy value being based on the candidate community and the neighbor set.
	However, Chang teaches: computing a distance between the candidate community and each stable community included in the neighbor set in response to a determination that an entropy value is not greater than a threshold, the entropy value being based on the candidate community and the neighbor set. (Chang see col 11 lines 26-59 consumers below a threshold score is deemed to be a different group and behaviors and interests and patterns of these users are analyzed and this method of determining scores with respect to a threshold is done iteratively)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include iteratively analyzing user groups after they fall below a threshold as taught by Chang for the predictable result of more efficiently categorizing user groups.
Claim(s) 14-16, 18-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kelmenson et al. US2014/0222821 in view of Petersen US2012/0046995
Regarding claim 14, Kelmenson does not teach: determining, by the storage system, that a hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set.
	However, Peterson teaches: determining, by the storage system, that a hash value of the candidate community matches a hash value of one or more stable communities included in the neighbor set. (Peterson see paragraph 0026 comparing hash values of first group with second group do determine degree of matching hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include matching has values between groups as taught by Petersen for the predictable result of using hash values to group different groups of users.
Regarding claim 15, Kelmenson teaches: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of forming communities; and 
a processor coupled to the memory, the processor configured to execute the machine executable code to: (Kelmenson see paragraphs 0057 0058 instructions for computer to perform steps executed by computer processor)
obtain a candidate community and a neighbor set for the candidate community, the neighbor set including a plurality of stable communities; (Kelmenson see paragraphs 0014 0017 0026 0046 groups of users to be determined whether it should be categorized with previously already categorized groups by malicious content or shared interest. Groups to be categorized or still to be determined reads on candidate community, previously already determined or categorized groups reads on stable communities)
calculate an entropy value based on the candidate community and the neighbor set. (Kelmenson see paragraphs 0015 0020 0046 0049 determining whether potential malicious groups are categorized with previously determined malicious groups includes determining a value for each group if value for the group is above a certain threshold)
Kelmenson does not distinctly disclose: determine that a hash value of the candidate community does not match at least one hash value of one or more stable communities of the plurality of stable communities; and
However, Petersen teaches: determine that a hash value of the candidate community does not match at least one hash value of one or more stable communities of the plurality of stable communities; and (Peterson see paragraph 0033 comparing hash values of first group with second group do determine degree of matching hash values and determining that hash values do not match)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include matching has values between groups as taught by Petersen for the predictable result of using hash values to group different groups of users.
Regarding claims 16, 18-20, note the rejection of claim(s) 4-6, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kelmenson et al. US2014/0222821 in view of Petersen US2012/0046995 in view of Chang et al. US9361627
Regarding claim 17, Kelmenson as modified does not teach: compute a distance between the candidate community and each stable community included in the neighbor set in response to a determination that the entropy value is not greater than a threshold.
	However, Chang teaches: compute a distance between the candidate community and each stable community included in the neighbor set in response to a determination that the entropy value is not greater than a threshold. (Chang see col 11 lines 26-59 consumers below a threshold score is deemed to be a different group and behaviors and interests and patterns of these users are analyzed and this method of determining scores with respect to a threshold is done iteratively)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of categorizing groups of users as taught by Kelmenson to include iteratively analyzing user groups after they fall below a threshold as taught by Chang for the predictable result of more efficiently categorizing user groups.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153